United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2078
                                    ___________

Joseph L. Feldpausch,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Michael J. Astrue, Commissioner of    *
Social Security,                      *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: December 1, 2009
                                 Filed: December 4, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Joseph Feldpausch (Feldpausch) appeals the district court’s1 order affirming the
denial of disability insurance benefits. His August 2003 application for benefits
alleged a disability onset date of July 1, 1985, as a result of ulcers, migraines, sleep
apnea, night cramps, fatigue, back problems, and pain in his right foot, ankle, and leg.
Following a hearing, an administrative law judge (ALJ) determined Feldpausch was


      1
      The Honorable Jon Stuart Scoles, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
not disabled withing the meaning of the Social Security Act before the expiration of
his insured status in March 1992. The ALJ relied in part on the testimony of a
vocational expert (VE) about the existence of a significant number of jobs Feldpausch
could be expected to perform. After careful de novo review, we find substantial
evidence in the record as a whole supports the ALJ’s determination. See Cox v.
Barnhart, 471 F.3d 902, 906-07 (8th Cir. 2006) (standard of review; explaining, to be
entitled to benefits, a claimant needs to prove she was disabled before her insurance
expired); Hilkemeyer v. Barnhart, 380 F.3d 441, 447 (8th Cir. 2004) (deciding VE
testimony constituted substantial evidence in support of the ALJ’s determination that
claimant was not disabled).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-